NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                RANDELL MARTIN GARDNER, Appellant.

                             No. 1 CA-CR 18-0481
                               FILED 4-25-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-117099-001
                 The Honorable Joan M. Sinclair, Judge

                                  AFFIRMED


                                   COUNSEL

Sharmila Roy, Attorney at Law, Laveen
By Sharmila Roy
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee
                           STATE v. GARDNER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Kent E. Cattani joined.


B E E N E, Judge:

¶1              This appeal was filed in accordance with Anders v. California,
386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Randell Martin
Gardner was convicted of possession or use of a dangerous drug, a Class 4
felony, possession of drug paraphernalia, a Class 6 felony, and possession
or use of marijuana, a Class 6 felony. Gardner’s counsel searched the record
on appeal and found no arguable question of law that is not frivolous. See
State v. Clark, 196 Ariz. 530 (App. 1999). Gardner was given an opportunity
to file a supplemental brief in propria persona; he has not done so. Counsel
now asks this Court to search the record for fundamental error. After
reviewing the record, we affirm Gardner’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Gardner. See State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3            Detectives encountered Gardner when serving a warrant on
another person, in whose hotel room Gardner was staying. Detectives
entered the hotel room and found Gardner sitting on the bed. For officer
safety reasons, detectives searched the room, and, while preparing to look
under the bed, a detective repositioned some clothes to prevent them from
falling as she lifted the mattress. Under the clothing, the detective saw
marijuana and two syringes. Another detective then asked Gardner to step
outside the hotel room, read Gardner his Miranda rights,1 and asked
Gardner about the items. Gardner admitted that the marijuana and
syringes belonged to him and that he used the syringes to inject
methamphetamine. Upon search incident to arrest, the detective located
methamphetamine in Gardner’s right front pocket.




1      Miranda v. Arizona, 384 U.S. 436 (1966).


                                      2
                           STATE v. GARDNER
                           Decision of the Court

¶4            Gardner was charged with one count of possession of
dangerous drugs (methamphetamine), one count of possession of drug
paraphernalia, and one count of possession of marijuana. The superior
court conducted a Donald hearing2 to ensure Gardner was advised of the
penalties he faced if convicted.

¶5            Gardner exercised his right to a jury trial and his jury was
properly composed of eight members and two alternates. The State
presented direct and circumstantial evidence sufficient for a reasonable jury
to convict. The court properly denied Gardner’s motion for a directed
verdict and appropriately instructed the jury on the elements of the charges.
The key instructions concerning burden of proof, presumption of
innocence, reasonable doubt, and the necessity of a unanimous verdict were
properly administered.

¶6            The jury returned unanimous guilty verdicts on all counts
and found the aggravator of a prior conviction for each count. The court
received a presentence report and weighed the presented aggravating and
mitigating factors.

¶7            Gardner was sentenced to concurrent, minimum sentences of
eight years for possession of a dangerous drug (methamphetamine), three
years for possession of drug paraphernalia (syringes), and three years for
possession of marijuana, each with 34 days of presentence incarceration
credit.

                               DISCUSSION

¶8            We review Gardner’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
We have fully reviewed the record for reversible error, see Leon, 104 Ariz. at
300, and find none. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure. As the record revealed,
counsel represented Gardner at all stages through the end of trial, and the
sentences imposed were within the statutory guidelines. We affirm
Gardner’s convictions and sentences.

¶9           Upon the filing of this decision, defense counsel shall inform
Gardner of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Gardner shall

2      State v. Donald, 198 Ariz. 406 (App. 2000).


                                      3
                           STATE v. GARDNER
                           Decision of the Court

have 30 days from the date of this decision to proceed, if he desires, with a
propria persona motion for reconsideration or petition for review.

                               CONCLUSION

¶10          For the foregoing reasons, we affirm Gardner’s convictions
and sentences.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4